Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 6 to Pg. 7 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037), hereafter referred to as “Dow” in view of Arad et al. (US 2018/0373885), hereafter referred to as “Arad”.

Regarding claim 1, Dow discloses:
receiving a designation of a split option indicating how test data is to be divided between a number of load engines (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or 
using the designated split option to select one of a plurality of methods encoded on a server for dividing the test data into portions (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”)
executing the selected method to divide the test data into portions of test data and assign each portion of the test data to a respective load engine (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”);
Dow also doesn’t disclose, but Arad teaches:
executing the load engines such that each load engine uses its respective portion of the test data to load test at least one website ([0036], “In some embodiments, the on-premises component of the performance-testing application 14 may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like...In some cases, the target application 34 may be a user facing application, such as a website...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM as taught by Dow with the inclusion of applying a load to various services and other resources exposed by the website as taught by Arad because it improves the efficiency of the testing system. 

Regarding claim 8, Dow discloses:
A server (e.g. computing device 102; Fig. 4) comprising:
a configuration manager (e.g. scheduler; Fig. 4) receiving a number of load engines to instantiate for a load test and an indication of how data for the load test is to be divided among the load engines during the load test (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”);
a test controller (e.g. test module; Fig. 4) receiving an instruction to start the load test and the indication of how data for the load test is to be divided (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”)
selecting one of a plurality of methods encoded on a server for dividing the test data into portions (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”)
executing the selected method to divide the test data into portions of test data and assign each portion of the test data to a respective load engine (Col. 11, ll. 42-53, “...For example, the test is divided into ‘N’ parts, and each part is deployed to a different VM (or other computing resource) and executed simultaneously and/or during the same or overlapping time windows, so that each VM performs some fractional percentage of the tests (e.g., 1/N if distributed evenly)”).
Dow also doesn’t disclose, but Arad teaches:
instantiating the number of load engines such that each load engine the load engine uses its respective portion of the test data to load test at least one website ([0036], “In some embodiments, the on-premises component of the performance-testing application 14 may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM as taught by Dow with the inclusion of applying a load to various services and other resources exposed by the website as taught by Arad because it improves the efficiency of the testing system. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), as applied to claim 1, in further view of Gugri (US 2016/0004628), hereafter referred to as “Gugri”

Regarding claim 2, Dow-Arad discloses the method of claim 1. Dow in view of Arad doesn’t teach, but Gugri teaches: receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website (Gugri: Fig. 1; Abstract, The teaching of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website as taught by Dow and Arad with the inclusion of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website as taught by Gugri because many testing scripts may perform different actions with respect to load testing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885) and Gugri (US 2016/0004628), as applied to claim 2, in further view of Hodge et al. (US 9,043,786), hereafter referred to as “Hodge”.

Regarding claim 3, Dow-Arad-Gugri discloses the method of claim 2. Dow in view of Arad and in further view of Gugri doesn’t teach, but Hodge teaches: receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster (Hodge: Fig. 2, Col. 8, ll. 15-62, The teaching of receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website as taught by Dow, Arad, Wong, and Gugri with the inclusion of receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster as taught by Hodge because a minimum number of virtual machines may ensure enough applications may be run at the server with respect to load testing.

Claim(s) 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), Gugri (US 2016/0004628), and Hodge et al. (US 9,043,786), as applied to claim(s) 3-5, in further view of Lubsey et al. (US 2013/0055262), hereafter referred to as “Lubsey”.

Regarding claim 4, Dow-Arad-Gugri-Hodge discloses the method of claim 3, however Gugri teaches: wherein receiving the designation of the split option comprises receiving a designation that the test data is to be divided between all load engines in all scripts of the load test (Gugri: Fig. 1; Abstract, The teaching of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving a designation that the test data is to be divided between all load engines in all server clusters in all scripts of the load test.).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website as taught by Dow and Arad with the inclusion of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website as taught by Gugri because many testing scripts may perform different actions with respect to load testing.
Dow, Arad, Gugri and in further view of Hodge doesn’t teach, but Lubsey teaches: wherein receiving an indication that the test data is to be divided between all load engines comprises receiving an indication that the test data is to be divided between all load engines in all server clusters (Lubsey: Fig. 1A; [0025], The teaching of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in to result in receiving an indication that the test data is to be divided between all load engines in all server clusters).


Regarding claim 5, Dow-Arad-Gugri-Hodge discloses the method of claim 3, however Gugri teaches: wherein receiving the designation of the split option comprises receiving an designation that the test data is to be divided between all load engines in each script on a script-by-script basis (Gugri: Fig. 1; Abstract, The teaching of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication that the test data is to be divided between all load engines in each script on a script-by-script basis.).

Dow, Arad, Gugri and in further view of Hodge doesn’t teach, but Lubsey teaches: wherein receiving an indication that the test data is to be divided between all load engines comprises receiving an indication that the test data is to be divided between all load engines in all server clusters (Lubsey: Fig. 1A; [0025], The teaching of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in to result in receiving an indication that the test data is to be divided between all load engines in all server clusters).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster as taught by Dow, Arad, Gugri, and Hodge with the inclusion of splitting 

Regarding claim 6, Dow-Arad-Gugri-Hodge discloses the method of claim 3. Dow, Arad, Gugri and in further view of Hodge doesn’t teach, but Lubsey teaches: wherein receiving the designation of the split option comprises receiving an designation that the test data is to be divided between all load engines of each server cluster on a server cluster-by-server cluster basis (Lubsey: Fig. 1A; [0025], The teaching of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in receiving an indication of how test data is to be divided between load engines comprises receiving an indication that the test data is to be divided between all load engines of each server cluster on a server cluster-by-server cluster basis).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster as taught by Dow, Arad, Gugri, and Hodge with the inclusion of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in receiving an indication of how test data is to be divided between load engines comprises receiving an .

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), as applied to claim(s) 1 and 8, in further view of Dong et al. (US 2016/0191343), hereafter referred to as “Dong”.

Regarding claim 7, Dow-Arad discloses the method of claim 1. Dow in view of Arad doesn’t disclose, but Dong teaches:
while the load engines are executing, receiving an indication that the number of load engines should be changed and in response changing the number of load engines that are executing (Dong: [0028], The teaching of initiating a scale action to instantiate a virtual machine to add a cloud unit or to terminate a virtual machine to remove a cloud unit to result in receiving an indication that the number of load engines should be changed and in response changing the number of load engines that are executing).
	It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website as taught by Dow and Arad with the inclusion of initiating a scale action to instantiate a virtual machine to add a cloud unit or to terminate a virtual machine to remove a cloud unit to result in receiving an indication that the number of load engines should be changed and in response changing the number of load engines that are executing as taught by Dong because scaling virtual machines may be in response to change in load such that one virtual machine may be over utilized and system may need to scale up or one virtual machine may be underutilized and system may need to scale down.

Regarding claim 14, Dow-Arad discloses the server of claim 8. Dow in view of Arad doesn’t teach, but Dong teaches:
wherein the test controller receives a further instruction while the load engines are executing to instantiate a further load engine and in response, the test controller instantiates a further load engine (Dong: [0028], The teaching of initiating a scale action to instantiate a virtual machine to add a cloud unit to result in receiving a further instruction while the load engines are executing to instantiate a further load engine and in response, the test controller instantiates a further load engine).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website as taught by Dow and Arad with the inclusion of initiating a scale action to instantiate a virtual machine to add a cloud unit or to terminate a virtual machine to remove a cloud unit to result in receiving an indication that the number of load engines should be changed and in response changing the number of load engines that are executing as taught by Dong because scaling virtual machines may be in response to change in load such that one virtual machine may be over utilized and system may need to scale up or one virtual machine may be underutilized and system may need to scale down.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), as applied to claim 8, in further view of Hodge et al. (US 9,043,786), hereafter referred to as “Hodge”.

Regarding claim 9, Dow-Arad discloses the server of claim 8. Dow in view of Arad doesn’t teach, but Hodge teaches: wherein receiving the number of load engines to instantiate comprises receiving a respective number of load engines to instantiate in each server cluster of a set of server clusters (Hodge: Fig. 2, Col. 8, ll. 15-62, The teaching of receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving a respective number of load engines to instantiate in each server cluster of a set of server clusters).
.

Claim(s) 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885) and Hodge et al. (US 9,043,786), as applied to claim 9, in further view of Gugri (US 2016/0004628).

Regarding claim 10, Dow-Arad-Hodge discloses the server of claim 9, however Hodge teaches: wherein receiving the number of load engines to instantiate in each server cluster comprises receiving a number of load engines to instantiate in each server cluster (Hodge: Fig. 2, Col. 8, ll. 15-62, The teaching of receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving a number of load engines to instantiate in each server cluster assigned to each script of the load test).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website as taught by Dow and Arad with the inclusion of receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in 
Dow in view of Arad and in further view of Hodge doesn’t teach, but Gugri teaches: said number of load engines assigned to each script of the load test (Gugri: Fig. 1; [0038]; [0039], The teaching of assigning test scripts to each agent program for execution and each virtual desktop using an agent program to run test scripts using a web browser to result in said number of load engines assigned to each script of the load test.).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving a number of load engines to instantiate in each server cluster assigned to each script of the load test as taught by Dow, Arad and Hodge with the inclusion of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website as taught by Gugri because many testing scripts may perform different actions with respect to load testing.

Regarding claim 11, Dow-Arad-Hodge-Gugri discloses the server of claim 10, however Wong teaches: wherein the indication of how to divide the data indicates that the data is to be divided between all of the load engines in the load test (Fig. 3; Wong: [0057], The teaching of the central processor splitting up the requests amongst the multiple virtual machines and further splits the requests into each VMs own containers to result in receiving an indication of how data for the load test is to be divided (split) among the load engines (containers) during the load test).


Regarding claim 12, Dow-Arad-Hodge discloses the server of claim 10, however Gugri teaches: wherein the indication of how to divide the data indicates that the data is to be divided between the load engines instantiated for each script on a script-by-script basis (Gugri: Fig. 1; Abstract, The teaching of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving a number of load engines to instantiate in each server cluster assigned to each script of the load test as taught by Dow and Arad, and Hodge with the inclusion of receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), Hodge et al. (US 9,043,786), and Gugri (US 2016/0004628), in further view of Lubsey et al. (US 2013/0055262).

Regarding claim 13, Dow-Arad-Hodge-Gugri discloses the server of claim 10. Dow, Arad, and in further view of Gugri doesn’t teach, but Lubsey teaches: wherein the indication of how to divide the data indicates that the data is to be divided between the load engines instantiated for each server cluster on a server cluster-by-cluster basis (Lubsey: Fig. 1A; [0025], The teaching of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in receiving an indication that the test data is to be divided between all load engines of each server cluster on a server cluster-by-server cluster basis).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving, by a server, a plurality of testing selections, the plurality of testing selections indicating one or more test scripts from a test script repository and identifying a plurality of web browsers to execute the one or more test scripts on one or more client machines and executing one or more test scripts in parallel across a plurality of web browsers to result in receiving an indication of a plurality of testing scripts to be executed as part of the load test of the at least one website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server clusteras taught by Dow, Arad, Gugri, and Hodge with the inclusion of splitting the workload across hosts in a cluster and splitting the workload across hosts in another cluster to result in receiving an indication of how test data is to be divided between load engines comprises receiving an .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 9,514,037) in view of Arad et al. (US 2018/0373885), Hodge et al. (US 9,043,786), and Gugri (US 2016/0004628), as applied to claim 10, in further view of Dong et al. (US 2016/0191343).

Regarding claim 15, Dow-Arad-Hodge discloses the server of claim 10. Dow in view of Arad and in further view of Hodge doesn’t teach, but Dong teaches:
wherein the test controller receives a further instruction while the load engines are executing to instantiate a further load engine in each server cluster assigned to each script and in response, the test controller instantiate a further load engine in each server cluster assigned to each script (Dong: [0028], The teaching of initiating a scale action to instantiate a virtual machine to add a cloud unit to result in receiving a further instruction while the load engines are executing to instantiate a further load engine and in response, the test controller instantiates a further load engine in each server cluster assigned to each script).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify modify the test, which is divided into ‘N’ part and each part is deployed to a different VM and applying a load to various services and other resources exposed by the website and receiving a blueprint comprising a shell script wherein the blueprint contains a description of a virtual machine cluster comprising a maximum number of virtual machines, a minimum number of virtual machines, a default number of virtual machines to result in receiving an indication of server clusters assigned to each script and a number of load engines to be instantiated in each server cluster as taught by Dow, Arad, and Hodge with the inclusion of initiating a scale action to instantiate a virtual machine to add a cloud unit or to terminate a virtual machine to remove a cloud unit to result in receiving an indication that the number of load engines should be changed and in response changing the number of load engines that are executing as taught by Dong because scaling virtual machines may be in response .

Claim(s) 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vedurumudi et al. (US 2019/0034313) in view of Yanagisawa et al. (US 2015/0339150), in further view of Ahmed (US 20180349168), hereafter referred to as “Ahmed”.

Regarding claim 16, Vedurumudi discloses:
A method comprising:
instructing a server cluster to instantiate a number of load engines to execute a test script to load test at least one website (Vedurumdui: Fig. 1; [0031]; [0033]; [0041]; [0131]; [0147]; The teaching of backend application provisioning respective hosts and managing load job of respective hosts and creating containers on respective hosts in compliance with the respective build jobs and load jobs to result in instructing a server cluster to instantiate a number of load engines (containers) to execute a test script for executing a load test of a web page.).
Vedurumudi doesn’t disclose, but Yanagisawa teaches: receiving a user input indicating that the number of load engines should be increased (Yanagisawa: [0138], “...The virtual machines VM13 and VM14 are added, for example, when the cloud user of the system VSYS-B manually add the virtual machines or when the management server 3 boots an auto-scale command automatically, for example, when the processing amount of the existing virtual machines VM3 and VM4 increases and the load of the physical machine PM2 exceeds a threshold for a certain period”).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the CI-LTaaS system which manages job submission, job execution and generating reports from the final JMeter results as taught by Vedurumudi with the inclusion of receiving user input to change the first allocation parameter associated with the number of virtual machines in the cloud computing environment that are allocated for use by the user to result in receiving a user input indicating that the number of load engines should be changed as taught by Bragstad because it may offer the user better control of the load test.
sending an instruction to the server cluster while the load engines are executing to increase the number of load engines that are executing the test script so to increase the load on the website (Ahmed: [0005], The teaching of an auto-scaling feature that provisions a new VM or new container every time peak load increases to result in sending an instruction to the server cluster while the load engines are executing to increase the number of load engines that are executing the test script so to increase the load on the website).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the CI-LTaaS system which manages job submission, job execution and generating reports from the final JMeter results and receiving user input to change the first allocation parameter associated with the number of virtual machines in the cloud computing environment that are allocated for use by the user to result in receiving a user input indicating that the number of load engines should be changed as taught by Vedurumudi and Bragstad with the inclusion of an auto-scaling feature that provisions a new VM or new container every time peak load increases as taught by Ahmed because scaling virtual machines may be in response to increased demand.

Regarding claim 18, Vedurumudi-Yanagisawa-Ahmed discloses the method of claim 16, however Vedurumudi discloses:
wherein sending the instruction to server cluster comprises instructing the server cluster to instantiate a load engine on the virtual server to execute the test script (Vedurumdui: Fig. 1; [0051]; The teaching of task submit job to result in instructing the server cluster to instantiate a load engine on the virtual server to execute the test script).

Regarding claim 19, Vedurumudi-Yanagisawa-Ahmed discloses the method of claim 16, however Bragstad teaches: receiving the user input relative to the test script (Bragstad: [0082], The teaching of receiving user input to change the first allocation parameter associated with the number of virtual machines in the cloud computing environment that are allocated for use by the user to result in receiving 
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the CI-LTaaS system which manages job submission, job execution and generating reports from the final JMeter results as taught by Vedurumudi with the inclusion of receiving user input to change the first allocation parameter associated with the number of virtual machines in the cloud computing environment that are allocated for use by the user to result in receiving a user input indicating that the number of load engines should be changed as taught by Bragstad because it may offer the user better control of the load test.

Regarding claim 20, Vedurumudi-Yanagisawa-Ahmed discloses the method of claim 16, however Yanagisawa teaches:
wherein receiving the user input comprises receiving the user input relative to a load test (Yanagisawa: [0138], “...The virtual machines VM13 and VM14 are added, for example, when the cloud user of the system VSYS-B manually add the virtual machines or when the management server 3 boots an auto-scale command automatically, for example, when the processing amount of the existing virtual machines VM3 and VM4 increases and the load of the physical machine PM2 exceeds a threshold for a certain period”)
Vedurumudi in view of Yanagisawa doesn’t teach, but Ahmed teaches: wherein sending an instruction to the server cluster comprises sending an instruction to increase the number of load engines to a plurality of server clusters executing a test script of the load test (Ahmed: [0005], The teaching an auto-scaling feature that provisions a new VM or new container every time peak load increases to result in receiving an indication that the number of load engines should be increased and in response increasing the number of load engines that are executing).
It would have been obvious to one skilled in the art, before the effective filing of Applicant’s claimed invention to modify the CI-LTaaS system which manages job submission, job execution and generating reports from the final JMeter results and receiving user input to change the first allocation parameter associated with the number of virtual machines in the cloud computing environment that are .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444